         Case 1:21-cr-00247-PAE Document 16 Filed 05/13/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 13, 2021

BY ECF AND EMAIL

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Amos Mundendi, 21 Cr. 247 (PAE)

Dear Judge Engelmayer:

        The Government writes to respectfully request that the Court hear its appeal of a bail
decision by Honorable Sarah Netburn with respect to defendant Amos Mundendi. Judge Netburn
imposed the following bail conditions, set forth in relevant part: pretrial supervision as directed;
continue or actively seek employment; surrender any passport to Pretrial Services; not obtain a
passport or other international travel document; travel restricted to SDNY, EDNY and the
Northern District of Texas (and points in between for travel); defendant may not open any bank
account or seek new lines of credit without prior approval from Pretrial Services; no contact with
co-defendants unless in presence of counsel; no excessive use of alcohol; no access to the personal
identification of others; surrender all identification cards; GPS monitoring; $200,000 personal
recognizance bond, to be co-signed by four financially responsible persons; defendant must live
with parents and one parent must serve as third-party custodian. The conditions must be met before
the defendant’s release.

       As the Court is aware, defendant Amos Mundendi was arrested on April 22, 2021 in Dallas,
Texas and initially presented in the Northern District of Texas on April 23, 2021. On or about
April 28, 2021, he waived any hearings in the Northern District of Texas and was taken into the
custody of the U.S. Marshals Service. On or about May 12, 2021, the defendant arrived in the
Southern District of New York.

       On May 12, 2021, the defendant was presented and arraigned via teleconference before
Honorable Sarah Netburn. The Government sought detention, primarily on the ground that the
defendant posed a risk of flight. The defendant was born in the Democratic Republic of Congo
and came to the United States in 2005, claiming asylum.
          Case 1:21-cr-00247-PAE Document 16 Filed 05/13/21 Page 2 of 3




        The defendant is a so-called Moorish sovereign citizen 1 and rejects the authority of the
government. In a police report documenting the defendant’s arrest for failing to identify himself
on December 28, 2020 (a redacted version of which is attached hereto as Exhibit A), the police
officer wrote that the defendant “told her that he didn’t have to follow the speed limit because the
government was a corporation and cannot tell people what to do.” He then presented the police
officer with three different IDs with different names and dates of birth. The defendant also told
the officer that he did not need a driver’s license, license plate, or car insurance because “he did
not belong to the government.”

        In addition, the Government retrieved text messages from co-defendant’s Apocalypse
Bella’s cellphone pursuant to a search warrant. Those text messages include a text chain with
“Bank Amos”—believed to be Amos Mundendi (see Exhibit B). In the messages, Mundendi
appeared to offer ID cards and a passport for sale to Bella. He then sent a photo of his own IDs to
Bella (see Ex. B at 3). That photo depicts four identification cards, all with the defendant’s photo,
but with the name “El Ashile Mundi.” Those four cards are a “Moorish National Identification
and Tax Card,” a “Moorish National” identification card, a “Public Minister Credential,” and an
“International Road Travel Card” which includes the words “Private Sovereign” and “18 U.S.C.
112 International Immunity.” After sending Bella that photo, Mundendi told Bella that “I can go
anywhere in the world without a visa.”

        Compounding the Government’s concern regarding risk of flight is the fact that Mundendi
has used different IDs (with different names) to travel. Airline records (which are consistent with
prospective phone location data for Mundendi’s cellphone) indicate that on March 13, 2021,
Mundendi flew from Dallas to Fort Lauderdale and returned on March 16, 2021. However, the
flight manifest on the March 13, 2021 indicates that Mundendi used his “El Ashile Mundi” ID to
board, because “El Mundi” (not Mundendi) is listed on the manifest. The manifest for the return
flight on March 16, 2021 indicates that “Amos Mundendi” was aboard.

        The defendant’s incentive for flight is significant, because he faces substantial sentencing
exposure. The loss amount in this case is over $14 million, and solely on that basis alone (without
taking into account the defendant’s criminal history or applicable enhancements), the defendant’s
Guidelines range after a plea is 51 to 63 months.

        In addition, the defendant poses a continuing danger to the community. He has no
legitimate employment, and his sole source of income appears to be from fraud or selling Moorish
IDs or passports. The defendant has previously been arrested for fraud—once in 2014 for theft of
property between $100,000 and $200,000 (which resulted in 60 months’ probation) and once in
July 2020 for fraudulent use or possession of identifying information (10 to 50 items), which
charge is still pending. In addition, the defendant was twice arrested in December 2020—once for
assault causing bodily injury and, as discussed above, once for failing to identify himself to police.

1
  According to the Southern Poverty Law Center, “Moorish sovereign citizens espouse an
antigovernment doctrine in which its members claim to be part of a sovereign nation. . . . Moorish
sovereigns believe their status as members of a sovereign nation imparts immunity from federal,
state and local authorities. They use this perceived immunity to justify refusing to pay taxes, buy
auto insurance, register their vehicles and to defraud banks and other lending institutions.” See
https://www.splcenter.org/fighting-hate/extremist-files/group/moorish-sovereign-citizens.
          Case 1:21-cr-00247-PAE Document 16 Filed 05/13/21 Page 3 of 3




Multiple arrests in the recent past have apparently failed to deter the defendant from breaking the
law.

        Due to the defendant’s rejection of government authority, the Government respectfully
submits that there are no set of conditions which can reasonably assure the defendant’s appearance
in court or the safety of the community and requests that the Court set a time for a bail hearing at
a time convenient to the Court.



                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                       By:
                                               Dina McLeod
                                               Assistant United States Attorney
                                               (212) 637-1040


cc: Tamara Giwa, Esq. (by email and ECF)
